Citation Nr: 0503711	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-103 88	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	SDVA


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to March 
1945 during World War II.  He was a participant in the New 
Guinea Campaign.  His decorations and citations include the 
Asiatic-Pacific Campaign Medal with one Bronze Star, and the 
Purple Heart Medal.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied service 
connection for the cause of death and entitlement to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the appellant if further action is 
required on her part.


REMAND

Under 38 U.S.C.A. § 5103(A) (d) of the Veterans Claims 
Assistance Act of 2000 (VCAA), VA's duty to assist includes 
providing a claimant with a medical examination when the  
record (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim. 
See Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004) 
(holding that when there is evidence of a current disorder or 
recurrent symptoms of the disability and there is evidence of 
in-service notation of the disability or the symptoms, VA's 
duty to assist includes providing the claimant with an 
examination).

In an August 2002 notice of disagreement, the appellant 
asserted that the veteran's service-connected pneumothorax 
significantly contributed to the veteran's death.  The 
veteran's record shows the following: the death certificate 
shows that the veteran died from pulmonary edema, which was 
caused by chronic heart failure; the veteran's service 
medical records show that the veteran sustained an injury of 
the right thorax and the liver; medical evidence shows 
diagnosis of pneumothorax and complaints of chest pain prior 
to his diagnosis of chronic heart failure (see February 1946, 
April 1948, September 1952, April 1980, and March 1992 VA 
compensation examinations and VA treatment records).  Because 
the veteran died from a lung disorder (pulmonary edema) and 
there is evidence that the veteran was service-connected for 
a gunshot wound of the chest with partial pneumothorax, the 
Board finds that the appellant should be provided with a 
medical opinion determining whether the veteran's gunshot 
wound of the chest with partial pneumothorax is related to 
the veteran's cause of death, pulmonary edema.  See Duenas 
(explaining that when denying a case, the Board had to 
explain why an examination would not aid in substantiating 
the claim).

Accordingly, this case is REMANDED for the following action:  

1. Ask the appellant to provide any evidence in 
her possession that pertains to the claims.

2.  Send the claims folder to an examiner for 
review.  

The examiner should address the following 
question:  

Is it more likely than not (i.e., probability 
greater than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); or less 
likely than not (i.e., probability less than 50 
percent) that the veteran's service-connected 
gunshot wound of the chest with partial 
pneumothorax and/or liver condition (retained 
foreign body) is related to chronic heart failure 
or pulmonary edema?  

The response and opinion generated as a result of 
the above action should be set forth in a clear, 
comprehensive, and legible manner and should 
include complete rationale.  The veteran's entire 
claims folder and a copy of this remand must be 
made available to the physician to facilitate a 
thorough, longitudinal review of the evidence, 
and the physician should be requested to indicate 
that he or she has reviewed the entire claims 
folder. 

3.  Thereafter, readjudicate the claims for 
service connection for the cause of death and 
entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United 
States Code.  If the claims remain denied, 
provide the appellant and her representative with 
a supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on her 
claims, including a summary of the evidence and 
discussion of all pertinent legal authority.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




